Case 1:18-cr-00188-DLF Document 23 Filed 10/29/18 Page 1 of 9

AO 245B (Rev. 02/18) eal in a Criminal] Case ihe T i te DH
OCT 29 2018

Clerk, U.S. District and

UNITED STATES DISTRICT COURT

 

District of Columbia Bankruptcy Courts
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. )

NICHOLAS STENGEL Case Number: 18-CR-188
) USM Number: 26675-0416
)
) George Allen Dale
) Defendant’s Attorney ~ —

THE DEFENDANT:
M pleaded guilty to count(s) 1 and 2 of the information filed on 6/19/2018. _

 

LJ pleaded nolo contendere to count(s)

 

which was accepted by the court.

L] was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Tithe & Section Nature of Offense Offense Ended Count
18:2252(a)(2) Receipt of Child Pornography 3/22/2018 1
18:1956(a)(2)(A) Laundering of Monetary Instruments 3/22/2018 2

The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

(] The defendant has been found not guilty on count(s)

 

C1] Count(s) O is Care dismissed on the motion of the United States.

 

_ ILis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

10/23/2018

Date of Imposition of Judgment

 

 

Signature of Judge

 

Dabney Friedrich, US District Court Judge

Name and Title of Judge
Case 1:18-cr-00188-DLF Document 23 Filed 10/29/18 Page 2 of 9

AO 245B (Rev. 02/18) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 2 of 9
DEFENDANT: NICHOLAS STENGEL
CASE NUMBER: 18-CR-188

‘IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

One hundred and eighty (180) months incarceration on Count One (1) and Count Two (2) to run concurrently.

W\ The court makes the following recommendations to the Bureau of Prisons:

Defendant to be housed at Federal Correctional Complex (FCC) Butner in Butner, North Carolina due to the defendant's need
for mental health treatment.

V1 The defendant is remanded to the custody of the United States Marshal.

L] The defendant shall surrender to the United States Marshal for this district:
LC at | (ham: O pm — on

L] as notified by the United States Marshal.

(] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

LC) before 2 p.m. on
Cas notified by the United States Marshal.

[1 as notified by the Probation or Pretrial Services Office.

RETURN
T have executed this judgment as follows:
Defendant delivered on to _ _
at _ , with a certified copy of this judgment.
—_ UNIFED STATES MARSHAL |
By

DEPUTY UNITED STATES MARSHAL
Case 1:18-cr-00188-DLF Document 23 Filed 10/29/18 Page 3 of 9

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment—Page 3 of oo
DEFENDANT: NICHOLAS STENGEL
CASE NUMBER: 18-CR-188

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

Lifetime on supervised release as to Count One (1) and thirty-six (36) months supervised release on Count Two (2) to run
concurrently.

MANDATORY CONDITIONS

1, You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

(1 The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
4. {You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)
M You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. vi You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
‘reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

I () You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well.as with any other conditions on the attached
page.
Case 1:18-cr-00188-DLF Document 23 Filed 10/29/18 Page 4 of 9

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3A — Supervised Release
Judgment—Page 4 of _ g
DEFENDANT: NICHOLAS STENGEL
CASE NUMBER: 18-CR-188

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3, You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4, You must answer truthfully the questions asked by your probation officer.

5, You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6, You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A USS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature __ Date

 

 
Case 1:18-cr-00188-DLF Document 23 Filed 10/29/18 Page 5 of 9

AO 245B(Rev., 02/18) Judgment in a Criminal Case
Sheet 3D — Supervised Release
Judgment—Page 5 of Gg
DEFENDANT: NICHOLAS STENGEL
CASE NUMBER: 18-CR-188

SPECIAL CONDITIONS OF SUPERVISION

Sex Offense Assessment — You must participate in a sex offense-specific assessment. The Court determined that the
defendant does not have the ability to pay a percentage of the assessment.

Sex Offender Treatment - You must participate in a sex offense-specific treatment program and follow the rules and
regulations of that program. The probation officer will supervise your participation in the program. The Court determined
that the defendant does not have the ability to pay a percentage of the treatment.

Sex Offense Testing [Polygraph] - You must submit to periodic polygraph testing at the discretion of the probation officer
as a means to ensure that you are in compliance with the requirements of your supervision or treatment program.

Contact Restriction [Sex Offender] - You must not have direct contact with any child you know or reasonably should know
to be under the age of 18, without the permission of the probation officer. If you do have any direct contact with any child
you know or reasonably should know to be under the age of 18, without the permission of the probation officer, you must
report this contact to the probation officer within 24 hours. Direct contact includes written, communication, in-person
communication, or physical contact. Direct contact does not include incidental contact during ordinary daily activities in
public places.

Computer Monitoring - You must allow the probation officer to install computer monitoring software on any computer (as
defined in 18 USC § 1030(e)(1)) you use.

Computer Search - You must submit your computers (as defined in 18 USC § 1030(e)(1)) or other electronic
communications or data storage devices or media, to a search. You must warn any other people who use these computers
or devices capable of accessing the Internet that the devices may be subject to searches pursuant to this condition. A
probation officer may conduct a search pursuant to this condition only when reasonable suspicion exists that there is a
violation of a condition of supervision and that the computer or device contains evidence of this violation. Any search will
be conducted at a reasonable time and in.a reasonable manner.

Mental Health Treatment - You must participate in a mental health treatment program and follow the rules and regulations
of that program. The probation officer, in consultation with the treatment provider, will supervise your participation in the
program,

Re-entry Progress Hearing - Within sixty (60) days of release from incarceration or placement on supervision, you will
appear before the Court for a re-entry progress hearing. Prior to the hearing, the probation officer will submit a report
summarizing your status and compliance with release conditions. If you are supervised by a district outside of the
Washington, DC metropolitan area, the United States Probation Officer in that district will submit a progress report to the
court within sixty (60) days of the commencement of supervision; upon receipt of the progress report, the Court will
determine if your appearance is required.
Case 1:18-cr-00188-DLF Document 23 Filed 10/29/18 Page 6 of 9

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 — Crimina] Monetary Penalties

Judgment — Page 6 of 8
DEFENDANT: NICHOLAS STENGEL

CASE NUMBER: 18-CR-188
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 200.00 $ $ $ 1,500.00
(] The determination of restitution is deferred until ___. An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
W] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664( , all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
K.L.S $1,500.00 N/A
TOTALS § 0.00 5 1,500.00 |

Restitution amount ordered pursuant to plea agreement $ 1,500.00

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
W1 the interest requirement is waived forthe Wj] fine (1 restitution.

( the interest requirement forthe [] fine restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
Case 1:18-cr-00188-DLF Document 23 Filed 10/29/18 Page 7 of 9

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5A — Criminal Monetary Penalties

Judgment—Page 7 of
DEFENDANT: NICHOLAS STENGEL
CASE NUMBER: 18-CR-188

ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES

The defendant must submit a payment total of $1500.00 in three equal installments of $500.00 for three consecutive
months beginning November 1, 2018 as part of the restitution agreement into which he entered.
Case 1:18-cr-00188-DLF Document 23 Filed 10/29/18 Page 8 of 9

AO 245B (Rev, 02/18) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page 8 of 9
DEFENDANT: NIGHOLAS STENGEL
CASE NUMBER: 18-CR-188

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Lump sum payment of $ 200.00 due immediately, balance due

O1 snot later than _ _,or
VM] inaccordancewith  C, (GF D, (J E,or MW F below; or

B (Payment to begin immediately (may be combined with OIC, HOD,or LF below); or

C (Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D OC Payment in equal (e.g., weekly, monthly, quarterly) installments of $ ___ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E ( Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time, or

F WM _ Special instructions regarding the payment of criminal monetary penalties:

The special assessment is immediately payable to the Clerk of the Court for the US District Court for the District of
Columbia. Within 30 days of any change of address, you shall notify the Clerk of the Court of the change until such
time as the financial obligation is paid in full.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

CL] Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

(1 The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s):

W The defendant shall forfeit the defendant’s interest in the following property to the United States:

(1) an Asus laptop with S/N/FBNOCJ04807 146g; (2) a Toshiba hard-drive with serial number 25LBTIZVTPDC; (3) a
Western Digital hard-drive with S/N WCAZA0085789T (cont. on next page)

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
Case 1:18-cr-00188-DLF Document 23 Filed 10/29/18 Page 9 of 9

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6B — Schedule of Payments

Judgment—Page 9 of 9:
DEFENDANT: NICHOLAS STENGEL

CASE NUMBER: 18-CR-188

ADDITIONAL FORFEITED PROPERTY

(4) a Quantum Fireball 20.4 gigabyte hard-drive with S/N 041RRT-12545-0C4-15WN; (5) a Nexus Tablet with S/N
_ KOO8DAOKBC1 18683; and, (6) an Acer Laptop with S/N LXRMU0209513236D0A1601.
